 

Exhibit 10.33

 

DISTRIBUTION AGREEMENT

 

by and between

 

BIONIK LABORATORIES CORP.

 

and

 

China Bionik Medical Rehabilitation Technology Ltd.

 

May 17, 2017

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1. DEFINITIONS AND INTERPRETATION 1       1.1.
Definitions 1 1.2. Interpretation 4       ARTICLE 2. EXCLUSIVE APPOINTMENT;
FUTURE PRODUCTS 5       2.1. Exclusive Distributorship Appointment 5 2.2. Option
in Respect of Future Products 5       ARTICLE 3. COMMERCIALIZATION OF
DISTRIBUTION PRODUCTS 6       3.1. Commercialization Obligations 6 3.2.
Marketing Materials 6 3.3. Product Labels and Inserts 6 3.4. Use of Trademarks 6
      ARTICLE 4. TERMS OF PURCHASE OF DISTRIBUTION PRODUCTS 7     4.1.
Forecasting 7 4.2. Terms and Conditions 7 4.3. Rejection of Product 8      
ARTICLE 5. TRAINING AND OTHER OBLIGATIONS OF BIONIK 10       5.1. Information 10
5.2. Training by BIONIK 10 5.3. Compliance with Laws 10 5.4. Anti-Corruption
Laws 10       ARTICLE 6. INTELLECTUAL PROPERTY RIGHTS AND   LICENSE GRANT 10    
  6.1. Intellectual Property Rights 10 6.2. Use of BIONIK Trademarks and Service
Marks 10       ARTICLE 7. REGULATORY MATTERS 11       7.1. Regulatory Diligence
11 7.2. Regulatory Authority Action and Communications 11 7.3. Adverse Event and
Product Quality Complaint Notification and  Reporting 12       ARTICLE 8.
RECORDKEEPING AND REPORTING 12

 

i 

 

 

8.1. Records 12 8.2. Audit of Records 12       ARTICLE 9. CONFIDENTIALITY 13    
  9.1 Definition of Confidential Information 13 9.2. Secrecy and Use 13 9.3.
Authorized Disclosure 14 9.4. Notification 14 9.5. Remedies 14 9.6. Survival 14
      ARTICLE 10. TERM AND TERMINATION 14       10.1. Term 14 10.2. Early
Termination 14 10.3. Process 15 10.4. Effect of Expiration or Termination 15    
  ARTICLE 11. INDEMNIFICATION 16       11.1. Indemnification of BIONIK 16 11.2.
Indemnification by Company 16       ARTICLE 12. REPRESENTATIONS, WARRANTIES AND
COVENANTS 17       12.1. Representations and Warranties 17 12.2. Additional
Representations and Warranties of BIONIK 17 12.3. Product Warranty 17 12.4.
DISCLAIMER OF WARRANTY AND LIMITATION  OF LIABILITY 17       ARTICLE 13. FORCE
MAJEURE 18       13.1. Force Majeure 18       ARTICLE 14. GOVERNING LAW 18      
14.1. Governing Law 18       ARTICLE 15. DISPUTE RESOLUTION 19       15.1.
Dispute Resolution 19 15.2. Other Matters Unaffected 19

 

ii 

 

 

ARTICLE 16. MISCELLANEOUS 20       16.1. Survival 20 16.2. Notices 20 16.3.
Entire Agreement 20 16.4. No Implied Waivers 21 16.5. Severance 21 16.6.
Amendments 21 16.7. Assignment 21 16.8. Relationship of Parties 21 16.9. Further
Actions 21 16.10. Counterparts 21

 

Annex A   Price and Payment Terms Annex B   Specifications Schedule I   Company
Trademarks Schedule II   Current Products Schedule III   BIONIK Trademarks
Schedule IV   Milestones

 

iii 

 

 

DISTRIBUTION AGREEMENT

 

This Distribution Agreement (this “Agreement”), is made and entered into as of
May 17, 2017 (the “Effective Date”), by and between Bionik Laboratories Corp., a
company incorporated in accordance with the Law of Toronto, Canada with an
office located at 483 Bay Street, Office N105, Toronto, ON M5G 2C9, Canada
(“BIONIK”), and China Bionik Medical Rehabilitation Technology Ltd. a company
organized under the Law of the People’s Republic of China, with an office
located at Waterside Pavilion Garden No. 1 Building, Suite 2003, Nankai
District, Tianjin, China (the “Company”), each being a “Party,” and
collectively, the “Parties.”

 

RECITALS

 

1.          BIONIK has entered into a co-operative joint venture contract with
Ginger Capital Investment Holding, Ltd. dated as of the date hereof (“JV
Contract”) for the establishment of the Company. Pursuant to the JV Contract,
BIONIK and the Company shall enter into a distribution agreement, which will
specify the terms upon which BIONIK will grant to the Company an exclusive,
non-transferable, revocable, royalty-free license to Market, sell and distribute
the Distribution Products (as defined below) in the Territory (as defined
below).

 

2.          The Parties desire the Company to Market, sell and distribute the
Distribution Products in the Territory in accordance with the terms and
conditions set forth hereunder.

 

Now, therefore, in consideration of the promises and mutual covenants contained
in this Agreement, the Parties agree as follows:

 

ARTICLE 1. DEFINITIONS AND INTERPRETATION

 

1.1. Definitions. As used in this Agreement, the following terms will have the
meanings set forth in this Section.

 

“Acquired Future Product” shall have the meaning set forth in Section 2.2(d).

 

“Affiliate” shall mean, with regard to a given Person, a Person that Controls,
is Controlled by, or is under common Control with, the given Person where
“Control” means (i) ownership of more than fifty percent (50%) of the equity
interest or voting stock, (ii) the power to appoint or elect a majority of the
directors, or (iii) the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“BIONIK” shall have the meaning set forth in the first paragraph hereof.

 

“BIONIK Trademarks” shall mean Trademarks owned by BIONIK as specified in
Schedule III.

 

“CFDA” shall mean China Food and Drug Administration (formerly State Food & Drug
Administration or “SFDA”)

 

“Company” shall have the meaning set forth in the first paragraph hereof.

 



 1 

 

 

“Company Trademarks” shall mean the Trademarks specified in Schedule I.

 

“Confidential Information” shall have the meaning set forth in Section 9.1.

 

“Current Products” shall mean the products listed in Schedule II attached
hereto, together with all follow-on dosage forms, strengths and indications of
such products.

 

“Disclosing Party” shall have the meaning set forth in Section 9.1.

 

“Dispute” shall have the meaning set forth in Section 15.1(a).

 

“Distribution Products” shall mean the Current Products and the Acquired Future
Products.

 

“Effective Date” shall have the meaning set forth in the first paragraph hereof.

 

“Exercise Notice” shall have the meaning set forth in Section 2.2(b).

 

“Force Majeure Event” shall have the meaning set forth in Section 13 l(a).

 

“Future Product” shall mean any BIONIK medical device products other than the
Current Products that BIONIK may at any time during the Term of this Agreement
propose to market in the Territory.

 

“Future Product Notice” shall have the meaning set forth in Section 2.2.

 

“Hindered Party” shall have the meaning set forth in Section 13.1 (a).

 

“Hong Kong” shall mean the Hong Kong Special Administrative Region.

 

“Intellectual Property” means any and all: (i) inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
re-issuances, continuation, continuations, in part, revisions, extensions and
re-examinations thereof; (ii) registered and unregistered trademarks, service
marks, trade dress, logos, trade names, assumed names, together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith; (iii) copyrightable works, all copyrights and
all applications, registrations and renewals in connection therewith, works of
authorship; (iv) rights in the nature of the aforesaid items in any country, and
rights to sue for passing off (whether for past, present or future
infringement).

 

“JV Contract” shall have the meaning set forth in the Recitals hereof.

 

“Law” or “Laws” shall mean any published laws, regulations, rules, provisions,
circular, permits, authorizations, interpretations, orders or decisions of any
government authorities or legislative authorities or judgments, awards,
decisions or interpretations of any judicial authorities.

 

“License Agreement” shall mean that certain License Agreement between the
Parties dated as of the date hereof.

 



 2 

 

 

“Manufacture” and “Manufacturing” shall mean, with respect to a Distribution
Product, the manufacturing, processing, formulating, packaging, labeling,
holding and quality control testing of the Distribution Product.

 

“Marketing” shall mean the programs and activities normally undertaken by a
medical device company relating to the marketing, Promotion and sale of a
medical device product in the Territory including patient information, web
sites, advertising, studies in support of advertising claims, seminars,
symposia, training, and education, as well as selling, contracting for sale of
soliciting contracts for sale of, and distributing such product. When used as a
verb, “Market” shall mean to engage in such activities.

 

“Marketing Materials” shall mean, in respect of a Distribution Product, all
written, printed, video, audio and internet or web-based materials, convention
panels, speakers programs and other materials relating to the Distribution
Product, other than Product Labels and Inserts, intended for use by
Representatives or otherwise by the Company in performing its Marketing
obligations hereunder, including visual aids, advertisements, formulary kits,
file cards, premium items, clinical studies, reprints, drug information updates,
direct mailings, product-oriented web sites, and any other promotional support
items used by the Company to conduct the Marketing and Promotion of the
Distribution Product.

 

“Net Sales” shall mean the gross amount invoiced by BIONIK for sales of the
Distribution Products to Company, less deductions for (a) quantity and cash
discounts and sales rebates actually given; (b) freight, shipping insurance and
other transportation expenses; (c) sales, value-added, excise taxes, tariffs and
duties, and other taxes directly related to the sale; all to the extent that
(a), (b) and (c) are included in the gross invoice price and specified on the
invoice (but not including taxes assessed against the income derived from such
sale); (d) returns (including withdrawals and recalls); and (e) amounts repaid,
discounted or credited by BIONIK.

 

”Party” and “Parties” have the meanings set forth in the first paragraph hereof.

 

“PRC” shall mean the People’s Republic of China (solely for the purpose of this
Agreement, excluding the province of Taiwan, Hong Kong and the Macau Special
Administrative Region).

 

“Product Labels and Inserts” shall mean (a) the product monograph as approved by
the applicable Regulatory Authority in the Territory, (b) all labels and other
written, printed or graphic matter affixed to any container, packaging or
wrapper utilized with a Distribution Product, or (c) any written material
packaged with or otherwise physically accompanying a Distribution Product,
including package inserts.

 

“Product Quality Complaint” shalt mean any and all Manufacturing or
packaging-related complaints from Third Parties related to the Distribution
Product, including (a) any complaint involving the possible failure of the
Distribution Product to meet any applicable Specifications, (b) any
dissatisfaction with the design, package or labeling of the Distribution
Product; or (c) any adverse event that may involve the quality of the
Distribution Product, including lack of effect, infection, or request for
testing.

 

“Promotion” shall mean those activities normally undertaken by a medical device
company’s sales force to implement marketing plans and strategies aimed at
encouraging the appropriate use of a particular medical device product in the
Territory. When used as a verb, “Promote” shall mean to engage in such
activities.

 

“Proprietary Information” shall mean any information or Intellectual Property of
a party that is of a proprietary and confidential nature, including, but not
limited to trade clinical methods, clinical processes, clinical documentation
and techniques.

 



 3 

 

 

“Purchase Price” shall have the meaning set forth in Section 4.12.

 

“Recall Event” shall have the meaning set forth in Section 4.3.

 

“Receiving Party” shall have the meaning set forth in Section 9.1.

 

“Regulatory Approval” shall mean, with respect to a Distribution Product, any
and all approvals, licenses, registrations or authorizations necessary for the
sale and Marketing of the Distribution Product throughout the Territory,
including without limitation, CFDA approval.

 

“Regulatory Authority” shall mean:

 

(a) any provincial, territorial or federal government or formulary body in the
Territory with responsibility for determining listability of a Distribution
Product on any applicable formulary or for determining the pricing of the
Distribution Product for reimbursement, with jurisdiction to review the pricing
of and payment for Distribution Products under the public drug system under
applicable Law;

 

(b) any provincial, territorial or federal government in the Territory with
jurisdiction to grant, suspend or withdraw the marketing authorization to
Import, sell or distribute the Distribution Product in the Territory under
applicable Law; and

 

(c) any provincial, territorial or federal government or review board in the
Territory with jurisdiction over pricing of patented products or with
jurisdiction over competition aspects of pricing of products.

 

“Representative” shall mean a medical device sales representative qualified by
training and experience to Promote the medical device products in the Territory.

 

“Specifications” shall have the meaning set forth in Section 12.3.

 

“Taxes” shall have the meaning set forth in Section 4.12.

 

“Term” shall have the meaning set forth in Section 10.1.

 

“Terminating Party” shall have the meaning set forth in Section 10.3.

 

“Territory” shall mean the PRC, Hong Kong, and the Macau Special Administrative
Region.

 

“Testing Methods” shall have the meaning set forth in Section 4.3.

 

“Third Party” shall mean any Person other than BIONIK, the Company or any
Affiliate thereof and “Third Parties” shall be the plural of the same.

 

“USA” shall mean the United States of America.

 

1.2. Interpretation.

 

(a) Any reference herein to any Section, subsection or paragraph is to such
Section, subsection or paragraph in this Agreement unless the context otherwise
requires.

 

(b) The italicized typeface, headings and titles herein are used for convenience
of reference only and shall not affect the construction of this Agreement.

 



 4 

 

 

(c) Unless the context otherwise requires, words importing the singular include
the plural and vice versa, and pronouns importing a gender include all other
genders.

 

(d) Reference to any legislation or law or to any provision thereof shall
include references to any such legislation or law as it may, after the Effective
Date, from time to time, be amended, supplemented or re-enacted, and any
reference to a statutory provision shall include any subordinate legislation or
administrative rules or regulations made from time to time under that provision.

 

(e) The terms “hereof’, “herein”, “hereby”, “hereto” and derivative or similar
words refer to this entire Agreement or specified Sections or subsections of
this Agreement, as the case may be.

 

(f) Reference to the word “include” shall be construed without limitation.

 

(g) Any word or phrase defined in the body of this Agreement as opposed to being
defined in Section 1.1 above shall have the meaning assigned to it in such
definition throughout this Agreement, unless the contrary is expressly stated or
the contrary clearly appears from the context.

 

(h) “Person” means an individual, firm, partnership, joint venture, company,
corporation, body corporate, unincorporated body of persons or any state or any
agency of a state.

 

(i) Where any obligation in this Agreement is expressed to be undertaken or
assumed by any party, that obligation is to be construed as requiring the party
concerned to exercise, to the extent possible, all rights and powers of control
over the affairs of any other person which it is able to exercise (whether
directly or indirectly) in order to secure performance of the obligation.

 

(j) Where a word or expression is defined herein cognate words and expressions
will, if capitalized, be construed analogously.

 

ARTICLE 2. EXCLUSIVE APPOINTMENT; FUTURE PRODUCTS

 

2.1. Exclusive Distributorship Appointment. Effective as of the Effective Date,
and subject to the terms and conditions of this Agreement, BIONIK, acting for
itself and its relevant Affiliates, hereby appoints the Company as its exclusive
distributor of the Distribution Products in the Territory. As exclusive
distributor, the Company shall have the exclusive right during the Term with
respect to each Distribution Product to Market, distribute and sell such
Distribution Product in the Territory. Subject to the terms hereof, the Company
shall make all decisions with respect to the Marketing, planning, strategy,
Promotion and selling price of each Distribution Product and shall have the
responsibility for establishing and modifying the terms and conditions of the
sale of the Distribution Product and the right to do so.

 

2.2. Option in Respect of Future Products.

 

(a) In the event that BIONIK or any of its Affiliates, while this Agreement
remains in effect, proposes to Market, distribute and sell, in the Territory,
any Future Product which would compete with the Current Product or would be used
in the Current Product, BIONIK shall provide the Company with a written notice
of such fact (the “Future Product Notice”), identifying the relevant Future
Product.

 



 5 

 

 

(b) The Company shall have the right, at any time within one hundred and eighty
(180) days after receipt of a Future Product Notice, to exercise the exclusive
right to Market, distribute and sell the relevant Future Product in the
Territory by providing a notice to BIONIK (the “Exercise Notice”). During such
one hundred and eighty (180)-day period, BIONIK shall not enter, and shall not
permit its Affiliates to enter, into negotiations with a Third Party with
respect to the opportunity to Market, distribute and sell the relevant Future
Product in the Territory. If the Company does not provide an Exercise Notice
during such one hundred and eight (180)-day period, then (i) the relevant Future
Product shall not be included as a Distribution Product under this Agreement,
(ii) the Company’s fights in respect of acquiring the right to Market, sell and
distribute such Future Product in the Territory shall terminate, and (iii)
BIONIK and its Affiliates shall be free to make other arrangements with respect
to the distribution of such Future Product in the Territory.

 

(c) Following the Company’s exercise of its rights under Section 2.2(b) in
respect of the relevant Future Product, the Parties shall seek to determine the
Purchase Price of such Future Product to be paid by the Company

 

(d) Following the Company’s acquisition of rights to distribute the relevant
Future Product in the Territory and determination of the Purchase Price to be
paid by the Company to BIONIK in respect of such product as provided in Section
2.2(c) (at which point such Future Product will become an “Acquired Future
Product”), Company shall use commercially reasonable efforts to, within a
reasonable period of time, obtain Regulatory Approvals pursuant to Section 7.1
to import, Market, sell and distribute the Acquired Future Product throughout
the Territory.

 

ARTICLE 3. COMMERCIALIZATION OF DISTRIBUTION PRODUCTS

 

3.1. Commercialization Obligations. During the Term For each Distribution
Product and subject to the terms and conditions of this Agreement, the Company
shall, once Regulatory Approval is obtained for such Distribution Product in the
Territory, use commercially reasonable efforts in respect of the Marketing,
distribution and sale in the Territory of the Distribution Product. Prior to
obtaining Regulatory Approval, the Company shall only conduct limited Marketing,
distribution and sales of the Distribution Products in compliance with
applicable PRC Law.

 

3.2. Marketing Materials.

 

(a) Promptly following the Effective Date, BIONIK shall provide the Company with
samples of any Marketing Materials that have been used or approved for use in
the Territory in connection with any Distribution Product. At the Company’s
request during the Term applicable to a Distribution Product, BIONIK shall
provide the Company with samples of any marketing materials used by BIONIK in
the United States in connection with versions of the Distribution Product for
which regulatory marketing approval has been sought or obtained in the United
States.

 

(b) BIONIK shall provide the Company with reasonable technical assistance from
BIONIK’s regulatory, medical and promotional regulatory affairs groups in
connection with Company’s efforts to create Marketing Materials.

 



 6 

 

 

3.3. Product Labels and Inserts. Subject to the provisions of this Agreement,
all Distribution Products sold and distributed by the Company shall use the
Product Labels and Inserts that are attached to or accompany such Distribution
Products as delivered by BIONIK to the Company pursuant to the terms hereof and
the Company shall not Market, sell or distribute any Distribution Product using
any other Product Labels and Inserts.

 

3.4. Use of Trademarks. The Company shall Market, sell or distribute the
Distribution Products under BIONIK Trademarks and only unless required by
applicable Law, the Company Trademarks, both of which shall be used and
displayed as mutually agreed in writing by the Parties. The Company shall also
comply with all notice and marking requirements as required by applicable
intellectual property Law.

 

ARTICLE 4. TERMS OF PURCHASE OF DISTRIBUTION PRODUCTS

 

4.1. Forecasting. Company agrees to supply BIONIK with a ninety (90) - day
rolling forecast of its anticipated requirements for each Distribution Product
(the “Forecast”). Company will update and provide the Forecast to BIONIK
monthly. The Forecast will include the quantity and type of Distribution Product
to be purchased. Such Forecast shall not be binding on either Party, but shall
be made in good faith.

 

4.2. Terms and Conditions. During the Term of this Agreement and subject to the
terms and conditions of this Agreement, the Company shall purchase the
Distribution Products from BIONIK based on the Forecast by issuing a purchase
order to BIONIK.

 

(a) Price and Payment. The purchase price for each of the Distribution Products
(the “Purchase Price”) and the payment for the Purchase Price for the
Distribution Products shall be the price and payment as set forth on Annex A.
which shall be approximately forty per cent (40%) off the list price of the
Distribution Products in other territories. After CFDA approval has been
obtained for the Distribution Products or six (6) months after the establishment
of the Company (whichever if the earlier), and if the government-approved
selling prices for the Distribution Products are below the Company’s expected
selling prices, the Company may renegotiate the Purchase Price of the
Distribution Products. The Purchase Price for the Distribution Products may be
amended by BIONIK no more than once per year and by no more than twenty percent
(20%) over the price previously in effect for the relevant Distribution Product.
The new Purchase Price after such amendment shall apply to all orders received
after the effective date of such new Purchase Price as mutually agreed in
writing by both Parties. Price changes shall not affect unfulfilled purchase
orders accepted by BIONIK prior to the effective date of the price change.
Notwithstanding the above, Company may purchase Distribution Products for
demonstration purposes only at fully loaded cost to be advised by BIONIK.

 

(b) Taxes. Each Party shall respectively bear and pay any and all Taxes,
expenses and costs in connection with its negotiation, preparation, execution
and performance of this Agreement under applicable Laws unless otherwise
provided. “Taxes” means (i) any national, provincial, municipal, or local taxes,
charges, fees, levies, or other assessments, including, without limitation, all
income tax (including enterprise income tax and withholding tax), turnover tax
(including value-added tax, business tax, and consumption tax), tariffs
(including import duty and import value-added tax) or other assessments of any
kind whatsoever, and (ii) all interest, penalties or additional amounts imposed
by any government of any nation or any province or location thereof, in
connection with any item described in clause (i) above.

 



 7 

 

 

(c) Order and Acceptance. All orders for the Distribution Products submitted by
the Company shall be initiated by written purchase orders sent to BIONIK by
email or facsimile transmission and requesting a delivery date during the term
of this Agreement; provided, however, that an order may initially be placed
orally if a confirmational written purchase order (which may be sent by either
mail or facsimile transmission) is received by BIONIK within five (5) days after
said oral order. To facilitate BIONIK’s production scheduling, the Company shall
submit purchase orders to BIONIK at least ninety (90) days prior to the
requested delivery date. No order shall be binding upon BIONIK until accepted by
BIONIK in writing, and BIONIK shall have no liability to the Company with
respect to purchase orders that are not accepted. No partial shipment of an
order shall constitute the Company’s acceptance of the entire order, absent the
Company’s written acceptance of such entire order. BIONIK shall use BIONIK’s
reasonable commercial efforts to deliver the Distribution Products at the times
specified in Company’s purchase order, and shall, in any event, deliver the
Distribution Products within five (5) days after the times specified in the
Company’s purchase order.

 

(d) Terms of Purchase Orders. Nothing contained in any purchase order of the
Company, or any Invoice, order acknowledgment or similar documentation of
BIONIK, shall in any way modify the terms contained in this Agreement or add any
additional terms or conditions. Unless otherwise provided herein, if there is
anything contrary between a purchase order and this Agreement, this Agreement
shall prevail.

 

(e) Delivery. All deliveries, unless otherwise stated in the accepted purchase
order, shall comply with the delivery terms otherwise mutually agreed in
writing.

 

(f) Inventory. Company agrees to purchase and maintain a mutually agreeable
level of inventory of the Distribution Products in the Territory.

 

4.3. Rejection of Product.

 

(a) Specifications. The Distribution Products supplied to Company by BIONIK
under this Agreement will conform to the specifications, standards,
formulations, criteria and the requirements of all Laws applicable the
Distribution Products and all other requirements as set forth further in Annex B
(“Specifications”). If Company requests any change to the Specifications (which
change is not the result of a requirement or mandate of a Regulatory Authority),
it shall provide written notice of any such change and the reasons therefor to
BIONIK. BIONIK shall notify Company within thirty (30) days after the notice
from Company whether such change can be made and its good faith estimate of the
cost of any such change. If such change can be made, the Parties shall negotiate
m good faith and agree on a written implementation plan. Any associated cost for
the change will be borne by Company unless BIONIK in its sole discretion
reasonably believes the change is globally applicable.

 

(b) Quality Control. BIONIK will conduct quality control testing of the
Distribution Products prior to shipment III accordance with any methods and
procedures described in the Specifications and/or any other methods and
procedures as Company may from time to time reasonably request in response to
new and necessary criteria resulting from market and regulatory changes, which
are agreed to in advance by the Parties (collectively, the “Testing Methods”).
BIONIK will conduct quality control testing of the Distribution Products in
accordance with the Testing Methods prior to each shipment of the Distribution
Products to ensure that each such shipment conforms with the Specifications.

 



 8 

 

 

(c) Rejection. Company may test or cause to be tested the Distribution Products
supplied to it under this Agreement in accordance with Company’s customary
procedures within thirty (30) days after its receipt. Company will have the
right to reject any shipment of the Distribution Products made to it under this
Agreement that does not meet the Specifications when received by it when tested
in accordance with the Testing Methods. All claims by Company of non-conforming
Distribution Products will be deemed waived unless made by the Company in
writing and received by BIONIK within such thirty (30)-day period. All claims
will be accompanied by a report of analysis of the allegedly non-conforming
Distribution Product that will have been made by the quality control staff of
the Company, using the Testing Methods BIONIK will provide replacement
Distribution Product for the non-conforming Distribution Product and will have
thirty (30) days to conduct its own analysis of the rejected Distribution
Product. If, after its own analysis of such Distribution Product sample, BIONIK
confirms such non-conformity in writing, BIONIK will replace such shipment at
its expense, and reimburse Company for any reasonable charges incurred by
Company for shipping and/or storage, if applicable, of the non-conforming
shipments. If, after its own analysis, BIONIK does not confirm such
non-conformity, the Parties will agree to retest the shipment or otherwise in a
good faith attempt to agree upon a settlement of the issue. In the event that
the Parties cannot resolve the issue, the Parties will submit the disputed
Distribution Product to an independent testing laboratory, to be mutually agreed
upon by the Parties, for testing. The findings of such laboratory will be
binding on the Parties, absent manifest error. Expenses of such laboratory tests
will be borne by BIONIK if such testing confirms the non-conformity, otherwise
Company will bear such expenses. In the event that any such shipment or batch
thereof is ultimately agreed or found not to meet the Specifications, BIONIK
will replace such shipment at its expense, and reimburse Company for any
reasonable charges incurred by Company for shipping and/or storage, if
applicable, of the non-conforming shipment. Company will return or destroy any
such rejected shipment to BIONIK if so instructed by BIONIK, at BIONIK’s
expense. In the event that any such shipment or batch thereof is ultimately
agreed or found to meet the Specifications, Company will accept and will pay for
such shipment or batch of the Distribution Products.

 

(d) Recall. In the event that any Distribution Product sold by BIONIK to Company
pursuant to this Agreement should be alleged or proven not to meet the
Specifications (as to the Distribution Product) or other mandatory standards for
the Distribution Product imposed by a Regulatory Authority, as the case may be
(“Recall Event”), either Party will notify the other Party immediately, and the
Parties will cooperate fully in the investigation and disposition of the matter.
If the recall of a Distribution Product is due to any act, negligence or breach
of warranty by BIONIK, then in such event, BIONIK will bear all reasonable
direct costs associated with the recall, including, without limitation, refund
of the actual cost of conducting the recall in accordance with the recall
guidelines of the applicable Regulatory Authority, including, but not limited
to, expenses relating to (a) notifying the trade industry, media and customers
or (b) retention or use of attorneys, staff, consultants, experts and testing
facilities.

 

(e) Replacement. Without any prejudice to any other rights of Company, within
thirty (30) days of a Recall Event, BIONIK will, at BIONIK’s election, (a)
replace the affected Distribution Product with conforming Distribution Product
free of charge (including all shipping related charges), or (b) refund the
purchase price of the affected Distribution Product, or issue a credit to
Company in an amount equal to the cost to Company for the affected Distribution
Product.

 

4.4 Distribution Product Safety. During the Term of this Agreement and for one
(1) year after its termination or expiration, BIONIK will promptly provide
Company with all information Within its possession or control or otherwise
available to BIONIK regarding handling precautions, toxicity and hazards
associated with the Distribution Products. The information will be provided in
written form. In addition, BIONIK will provide the Company with any safety
information or processing aids as applicable for using the Distribution
Products.

 



 9 

 

 

4.5 Notification. BIONIK agrees that it will notify Company promptly of any (a)
contact by any governmental, regulatory or administrative person concerning the
Distribution Products, whether or not relating to a Recall Event and provide
Company the details of such contact, including copies of any related documents,
or (b) incidents pertaining to the Manufacture of the Distribution Products that
would require notification to the Regulatory Authorities, including but not
limited to, fire, explosion, environmental event, serious injury or physical
damage.

 

ARTICLE 5. TRAINING AND OTHER OBLIGATIONS OF BIONIK

 

5.1. Information. BIONIK shall use commercially reasonable efforts to provide to
the Company, upon the Company’s reasonable request, technical, scientific,
pricing or other information otherwise obtained by BIONIK or in BIONIK’s
possession for the purpose of enabling the Company to Market, sell and
distribute the Distribution Products.

 

5.2. Training by BIONIK. BIONIK shall provide reasonable sales and technical
training, and technical support, to the Company’s personnel, with the frequency
and content of the training to be reasonably determined by agreement between the
Company and BIONIK as necessary for the Company to fulfill its obligations
hereunder and to enable the Company to Promote the Distribution Products in the
Territory. BIONIK and the Company shall each pay their own costs for travel,
food, and lodging during the training period. In addition to sales and technical
training, BIONIK shall cooperate with the Company in establishing efficient
promotional procedures and policies. BIONIK shall promptly respond to the
Company’s reasonable technical questions relating to the Distribution Products.
In addition, BIONIK shall, at the Company’s reasonable request but at BIONIK’s
expense, provide at least one (1) training session per each product line of the
Distribution Products or at least three (3) training sessions in total in the
Territory, at a conference or similar facility, to surgeons and other potential
users of the Distribution Products, the form of which training shall be
reasonably agreed upon by the Parties. BIONIK shall also promptly respond to all
reasonable inquiries from the Company concerning matters pertaining to this
Agreement.

 

5.3. Compliance with Laws. BIONIK shall, at its own expenses, comply fully all
applicable Laws, including any and all applicable health and safety Laws with
respect to the Distribution Products and BIONIK’s obligations under this
Agreement. Company shall similarly at its own expenses, comply fully with all
applicable Laws with respect to the Marketing, Promotion, sale and distribution
of the the Distribution Products in the Territory and its obligations under this
Agreement.

 

5.4. Anti-Corruption Laws. Each Party and its employees and agents shall at all
times comply with all applicable anti-corruption Laws including without
limitation, the Foreign Corrupt Practice Act, as if it were a Person of USA and
all applicable PRC anti-bribery Laws. Confirmed violations of the provisions
will be deemed a material breach of this Agreement, giving a Party the right to
immediately terminate this Agreement for cause.

 



 10 

 

 

ARTICLE 6. INTELLECTUAL PROPERTY RIGHTS AND LICENSE GRANT

 

6.1. Intellectual Property Rights. Subject to the provisions under this
Agreement and/or the License Agreement, each Party retains all rights, title and
interest to the Intellectual Property owned by such Party. Other provisions with
respect to Intellectual Property Rights shall be specified under the License
Agreement.

 

6.2. Use of BIONIK Trademarks and Service Marks. Company shall not use the name
“BIONIK” or any of BIONIK’s trademarks or service marks as part of this
corporate or other legal name, or as part of the name under which it conducts
business, unless permitted in writing by BIONIK. Company may not remove or alter
the BIONIK name, or any of BIONIK Trademarks or service marks which are required
by Law, which BIONIK has placed on any Distribution Products sold hereunder.
Trademarks and service marks current as of the Effective Date of this Agreement
are set forth in Schedule III hereto. BIONIK shall have the right to modify or
add trademarks or service marks at any time in its sole discretion and agrees to
provide Company reasonable notice of such modifications and additions.

 

ARTICLE 7. REGULATORY MATTERS

 

7.1. Regulatory Diligence.

 

(a) Unless otherwise provided in the JV contract or required by the applicable
Laws, Company shall, at its own expense, obtain and maintain, or shall cause to
be obtained and maintained, all Regulatory Approvals for each Distribution
Product to enable the import, Marketing, sale and distribution of the
Distribution Product in the Territory in accordance with applicable Law,
including but not limited to the filing, registration or approval processes
before importing, distributing and Marketing any medical device in the
Territory. Company shall notify BIONIK each time it submits an application for
government registration and marketing approval for a Distribution Product and
shall supply the BIONIK with copies of and access to Company’s filings and shall
keep the BIONIK fully informed of the progress of each such application.

 

(b) For the avoidance of doubt, such filings pursuant to Section 7.1(a) would
grant Regulatory Approval for such Distribution Product in the name of, and all
such Regulatory Approvals shall be transferred to, BIONIK unless otherwise
required by applicable Laws or agreed by the Parties.

 

(c) Without limiting the foregoing, if Company wishes to Manufacture any of the
Distribution Products and BIONIK is agreeable to it, BIONIK shall take all
actions needed or advisable to transfer any relevant Regulatory Approval to
Company.

 

(d) For clarity, in no event shall the Company have any obligation to Market,
sell or distribute any Distribution Product unless and until all the relevant
Regulatory Approvals have been obtained by Company and a copy of such Regulatory
Approvals has been provided to BIONIK provided that Company shall still have the
obligation to Market, sell or distribute any Distribution Product in a limited
manner and in full compliance with applicable Law.

 

7.2. Regulatory Authority Action and Communications.

 

(a) Each Party shall immediately notify the other of any information received
regarding any threatened or pending action by a Regulatory Authority which might
affect the Distribution Products or the continued Manufacture, Marketing,
distribution, sale or use of the Distribution Products in the Territory. Upon
receipt of any such information, the Parties shall consult in an effort to
arrive at a mutually acceptable procedure for taking appropriate action;
provided, however, that nothing set forth in this Section 7.2 shall be construed
as restricting the right of either Party to make a timely report of such matter
to any Regulatory Authority or take other action that it deems appropriate under
or required by applicable Law.

 



 11 

 

 

(b) Each Party shall promptly provide notice to the other Party of any material
communications with any Regulatory Authority concerning the Distribution
Products. To the extent permissible under applicable Law, copies of all such
material communications shall be attached to the notice sent pursuant to this
Section 7.2.

 

7.3. Adverse Event and Product Quality Complaint Notification and Reporting.

 

(a) The Company shall, and shall cause each of its Representatives to, provide
timely notice to BIONIK when he or she becomes aware of an adverse event
associated with use of a Distribution Product (whether or not the reported
effect is (i) described in the full prescribing information or the published
literature with respect to such Distribution Product or (ii) determined to be
attributable to such Distribution Product) of any information in or coming into
its, his or her possession or control concerning such adverse event.

 

(b) The Company shall, and shall cause each of its Representatives to, timely
notify BIONIK when he or she becomes aware of any Product Quality Complaint
associated with use of a Distribution Product.

 

(c) The Parties shall cooperate in developing and maintaining procedures to
implement this Section 7.3 and to ensure compliance with applicable Laws and
requirements of the Regulatory Authorities.

 

ARTICLE 8. RECORDKEEPING AND REPORTING

 

8.1. Records. The Company shall keep or shall cause to be kept complete and
accurate books and records (financial and otherwise) pertaining to the
Marketing, sale and distribution of the Distribution Products and the
performance of its obligations hereunder. The Company shall retain such books
and records until the earlier of (a) one (1) year after the end the Term
applicable to the relevant Distribution Product and (b) such date as the Company
has provided BIONIK with a complete copy of all such books and records, or for
such longer period as may be required by applicable Law.

 

8.2. Audit of Records.

 

(a) At the request of BIONIK, and only upon at least thirty (30) days’ prior
written notice, the Company shall permit an independent certified public
accounting firm of nationally recognized standing designated by BIONIK and
reasonably satisfactory to the Company, at reasonable times and upon reasonable
prior written notice, to examine and audit all books and records maintained by
the Company pursuant to Section 8.1. The Company and its accountants shall
cooperate with and permit such firm to review all invoices, receipts, working
papers and other appropriate information relating to such determinations. Such
examination and audit may not be conducted more than once in any twelve
(12)-month period. The report of any such examination and audit shall be made
simultaneously to BIONIK and the Company.

 



 12 

 

 

(b) BIONIK shall treat all information subject to review under this Section 8.2
in accordance with the confidentiality provisions of ARTICLE 9. and shall cause
its accounting firm to enter into a reasonably acceptable confidentiality
agreement with the Company obligating such firm to maintain all such financial
information in confidence pursuant to such confidentiality agreement.

 

ARTICLE 9. CONFIDENTIALITY

 

9.1. Definition of Confidential Information. As used herein, “Confidential
Information” means any information, whether in written, visual, oral, electronic
or other form, furnished by either Party, its Affiliates, or their respective
agents and employees (the “Disclosing Party”), to the other Party, its
Affiliates, or their respective agents and employees (the “Receiving Party”)
under this Agreement, including the Proprietary Information of the Disclosing
Party, except to the extent that the Receiving Party can establish by competent
proof that such information: (a) was already known to the Receiving Party, as
shown by its written records, other than under an obligation of confidentiality,
at the time of disclosure by the Disclosing Party; (b) was publicly available at
the time of its disclosure by the Disclosing Party; (c) became publicly
available after its disclosure by the Disclosing Party, other than through any
violation of confidentiality owed to the Disclosing Party; (d) became available
to the Receiving Party on a non-confidential basis from a source other than the
Disclosing Party, provided that such source is not bound by a confidentiality
agreement with the Disclosing Party with respect to such information; or (e) was
independently developed by the Receiving Patty without reference to the
Confidential Information.

 

9.2. Secrecy and Use. In its handling of the Confidential Information, the
Receiving Party will use the same standard of care used by the Receiving Parry
to avoid disclosure, publication, dissemination and unauthorized use of its most
sensitive and confidential information, but in no case, less than a standard of
reasonable care.

 

(a) The Receiving Party, and any person to whom the Receiving Party discloses
Confidential Information as provided herein, will not disclose, publish or
disseminate the Confidential Information to any Person, including any Affiliate
of the Receiving Party, except that the Receiving Party may disclose the
Confidential Information to those of its Affiliates, and and such Affiliates’
employees, agents, or representatives, who have a need to receive such
Confidential Information as a result of their specific responsibilities under
this Agreement and who agree to be bound by the confidentiality obligations of
the Receiving Party, including without limitation, the provisions of this
Section; provided, however, that neither Party will disclose, publish or
disseminate, or permit its Affiliates, and such Affiliates’ employees, agents or
representatives, to disclose, publish or disseminate, any information, whether
or not Confidential Information, which bears the name of the other Party or its
Affiliates, without the prior written consent of such other Party, which consent
will not be unreasonably withheld.

 

(b) The Receiving Party, and any Person to whom the Receiving Party discloses
Confidential Information as provided herein, will not use Confidential
Information, including any derivation from, or modification of Confidential
Information, or any Ideas, concepts and/or techniques contained therein, for any
purpose whatsoever other than as expressly provided in this Agreement.

 

(c) The Receiving Party will secure all Confidential Information in written or
electronic form, and all copies, notes and records thereof, in a manner
consistent with company policy of the Receiving Party regarding the handling of
confidential information.

 



 13 

 

 

9.3. Authorized Disclosure. Notwithstanding the foregoing, the Parties may with
prior written approval of the Party who disclosed the Confidential Information
reveal Confidential Information to government personnel to the extent necessary
to obtain any required governmental approval, to outside lawyers, accountants
and consultants to the extent necessary for them to provide their professional
assistance, and to a court of competent jurisdiction to the extent necessary for
response to a valid order, provided that Confidential Information so revealed in
written form is marked confidential and that such government personnel and
outside individuals shall be requested to undertake to respect the
confidentiality provisions of this Agreement.

 

9.4. Notification. The Receiving Party will notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party’s discovery of any loss or
compromise of the Disclosing Party’s Confidential Information.

 

9.5. Remedies. Each Party agrees that the unauthorized use or disclosure of any
Confidential Information by the Receiving Party in violation of this Agreement
will cause severe and irreparable damage to the Disclosing Party and its
Affiliates. In the event of any violation of this Section, the Receiving Party
agrees that the Disclosing Party and/or its Affiliates will be authorized and
entitled to obtain from any court of competent jurisdiction injunctive relief,
whether preliminary or permanent, as well as any other relief permitted by
applicable Laws. The Receiving Party will waive any requirement that the
Disclosing Party and/or its Affiliates post bond as a condition for obtaining
any such relief.

 

9.6. Survival. The provisions of this Section will be in effect for a period of
five (5) years following the termination or expiration of this Agreement.

 

ARTICLE 10. TERM AND TERMINATION

 

10.1. Term. This Agreement shall take effect from the Effective Date and remain
in effect for a period of five (5) years (the “Term”) unless this Agreement is
terminated earlier pursuant to Section 10.2. The Parties shall have the option
prior to the expiration of the initial Term to renew this Agreement for
subsequent periods, in which case, “Term” shall include these subsequent renewal
periods.

 

10.2. Early Termination. (i) Either Party (except as otherwise provided below in
this Section) shall have the right to terminate this Agreement in accordance
with the provisions of Section 10.3 for so long as any of the following events
occurs and continues:

 

(a) Either Party or its Affiliates breaches a material provision of this
Agreement and such breach, if capable of being cured, is not cured within sixty
(60) days after the date of written notification of such breach, in which event
only the non-breaching Party has the right to terminate,

 

(b) Either Party becomes bankrupt, or is the subject of proceedings for
liquidation or dissolution, or ceases to carry on business or becomes unable to
pay its debts as they come due, in which event the other Party has the right to
terminate;

 

(c) Either Party becomes entitled to terminate this Agreement under Section
13.1;

 

(d) The expiration or termination of the JV Contract in accordance with its
terms: and

 





 14 

 

 

(e) Either Party engages in any act of fraud or commits any crime which has
resulted in a material effect on such Party’s capacity to perform this
Agreement.

 

(ii) In addition, BIONIK shall have the option to terminate this Agreement if
any of the milestones set forth in Schedule IV (“Milestones”) is not met.

 

10.3. Process. In the event a Party desires to terminate this Agreement pursuant
to Section 10.2 (the “Terminating Party”), the following process shall apply:

 

(a) The Terminating Party shall provide written notice to the other Party
indicating its desire to terminate this Agreement and detailing the effected
sub-section in Section 10.2;

 

(b) If applicable, the Parties (acting through their respective most senior
officers) attempt to remove or cure the reason during a sixty (60)-day period
following the notice; and if unresolved by the end of the sixty (60)-clay
period, this Agreement shall be terminated.

 

(c) For the avoidance of any doubt, there is no cure period for earlier
termination pursuant Section 10.2(i)(d) and (e) and (ii) above.

 

10.4. Effect of Expiration or Termination.

 

(a) Licenses. Subject to the License Agreement, upon expiration or earlier
termination of this Agreement for any reason, all rights and licenses granted by
BIONIK to the Company hereunder shall terminate; provided that, in the event the
expiration or termination is with respect to one or more Distribution Products
but not to this Agreement in its entirety, the rights and licenses granted by
BIONIK to Company shall remain in effect with respect to the remaining
Distribution Products until such time as this Agreement expires or terminates
with respect to such Distribution Products.

 

(b) Inventory. Upon termination of this Agreement due to a Change-of-Control
Event (as defined under the JV Contract) of BIONIK or termination by Company
pursuant to Section 10.2(a) due to a breach by BIONIK with respect to one or
more Distribution Products or in its entirety, the Company shall sell to BIONIK
and BIONIK shall purchase from the Company, at the Purchase Price paid for such
Distribution Products by the Company hereunder, any and all unsold quantities of
the Distribution Products affected by the expiration or termination that are
held by the Company as of the date of such expiration or termination, free and
clear of any and all liens, mortgages, encumbrances, pledges, security interests
or charges of any nature whatsoever. The Company shall ship all such
Distribution Products to BIONIK as directed by BIONIK at BIONIK’s expense. The
Parties agree that BIONIK shall have the right to Market, sell and distribute
Distribution Products purchased by BIONIK pursuant to this Section 10.4(b);
provided that, unless otherwise agreed by the Parties, BIONIK shall Market, sell
and distribute any such Distribution Products only after they have been
repackaged by BIONIK such that the Distribution Products do not bear Product
Labels and Inserts, or any other written materials, identifying the Company as
the distributor of the products and do not contain any Company Trademarks.

 



 15 

 

 

ARTICLE 11. INDEMNIFICATION

 

11.1. Indemnification of BIONIK. BIONIK will indemnify and hold the Company, its
Affiliates, and all of their respective directors, officers, employees,
sub-licensees and agents harmless from and against any and all liability,
damage, loss, costs or expense (including, without limitation, reasonable
attorneys’ fees) arising out of third-party claims or litigation instituted by a
Third Party based upon or arising out of:

 

(a) BIONIK’s gross negligence, recklessness or willful misconduct in respect of
any Distribution Product which it is responsible for manufacturing or supplying
under this Agreement;

 

(b) BIONIK ’s breach of any representation provided in ARTICLE 12.;

 

(c) any personal injury, death or property damage attributable to BIONIK’s
negligence, recklessness or willful misconduct;

 

(d) any violation of any Laws by BIONIK;

 

(e) any environmental liability imposed on the Company, its Affiliates, and/or
any of their respective directors, officers, employees, sub-licensees and agents
which may arise as a result of the Company’s contractual relationship with
BIONIK under this Agreement and caused by BIONIK; or

 

(f) any alleged or actual violation by BIONIK of the Intellectual Property
rights of a Third Party.

 

The Company will promptly notify BIONIK of any threatened or pending claims,
demands, causes of action, losses, damages, penalties, fines, expenses or
judgments that could give rise to an obligation to indemnify under this Section.
BIONIK will control the defense of any action in which the Company is
indemnified under this Agreement, including the right to select counsel, and to
settle any claim; provided that, without the written consent of the Company
(which will not be unreasonably withheld or delayed), BIONIK will not agree to
settle any claim against the Company to the extent such settlement would create
any obligation or action on the part of the Company other than the payment of
money (subject to indemnification) or would have a material, adverse effect on
the Company. The Company will cooperate as reasonably requested (at the expense
of BIONIK) in the defense of any such action.

 

11.2. Indemnification by Company. The Company, will indemnify and hold BIONIK,
its Affiliates, and all of their respective directors, officers, employees,
sub-licensees and agents harmless from and against any and all liability,
damage, loss, costs or expense (including, without limitation, reasonable
attorneys’ fees) arising out of third-party claims or litigation instituted by a
Third Party based upon or arising out of:

 

(a) the Company’s breach of any representation provided in Section 12.1;

 

(b) any personal injury, death or property damage attributable to the Company’s
negligence, recklessness or willful misconduct; or

 

(c) any violation of any Laws by the Company.

 



 16 

 

 

BIONIK will promptly notify the Company of any threatened or pending claims,
demands, causes of action, losses, damages, penalties, fines, expenses or
judgments that could give rise to an obligation to indemnify under this Section.
the Company will control the defense of any action In which BIONIK is
indemnified hereunder, including the right to select counsel, and to settle any
claim; provided that, without the written consent of BIONIK (which will not be
unreasonably withheld or delayed), the Company will not agree to settle any
claim against BIONIK to the extent such settlement would create any obligation
or action on the part of BIONIK other than the payment of money (subject to
Indemnification) or would have a material, adverse effect on BIONIK. BIONIK will
cooperate as reasonably requested (at the expense of the Company) in the defense
of any such action.

 

ARTICLE 12. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12.1. Representations and Warranties. Each Party represents to the other Party
that it has the full right and authority to enter into and perform its
obligations under this Agreement, and the execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action on
its part, and no consent is required from any Third Party for such Party to
enter into and perform its obligations except for any consent which have already
been obtained.

 

12.2. Additional Representations and Warranties of BIONIK. BIONIK represents and
warrants to Company that, as of the Effective Date:

 

(a) In addition to and without limiting to the representations and warranties
provided under this Agreement, BIONIK and its Affiliates have the sole and
exclusive rights under, and the sole and exclusive right to grant a license in
respect of, any relevant Intellectual Property to make, have made, use and sell
the Distribution Products to Company; and

 

(b) (i) such Regulatory Approvals as have been granted with respect to Current
Products are in full force and effect and have been duly and validly issued;
(ii) there is no action or proceeding by any Regulatory Authority pending or, to
the knowledge of BIONIK, threatened seeking the recall of any Current Product or
the amendment, revocation or suspension of any Regulatory Approval that has been
granted for a Current Product which would affect or delay the Manufacture,
packaging, release or distribution of the Current Product, and (iii) BIONIK has
made available to the Company complete and correct copies of all Regulatory
Approvals.

 

12.3. Product Warranty.

 

(a) The Distribution Products sold to the Company (i) will be free from defects
in material and workmanship, (ii} will be free and clear of all liens and
encumbrances; (iii) will comply at the time of shipment to the Company with (1)
the requirements of the CE Mark registration under the Medical Device Directive
and/or the Food and Drug Administration (FDA), (2) all applicable Laws to the
Distribution Products in the Territory and (3) all written specifications for
such Products attached as Annex B(the “Specifications”).

 

12.4. DISCLAIMER OF WARRANTY AND LIMITATION OF LIABILITY.

 

(a) DISCLAIMER OF WARRANTY. EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT, EACH PARTY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS AND IMPLIED
WITH RESPECT TO THE DISTRIBUTION PRODUCTS, INCLUDING WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A
PARTICULAR PURPOSE.

 



 17 

 

 

(b) LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY OR ITS AGENTS,
OFFICERS, OR EMPLOYEES, BE LIABLE FOR ANY SPECIAL DAMAGES, INCIDENTAL DAMAGES,
INDIRECT DAMAGES, CONSEQUENTIAL DAMAGES, OR EXEMPLARY DAMAGES WHATSOEVER
(INCLUDING DAMAGES FOR LOSS OF PROFITS, BUSINESS INTERRUPTION, LOSS OF
INFORMATION), HOWEVER CAUSED, WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS
BEEN DISCLOSED TO THE OTHER PARTY IN ADVANCE; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT APPLY TO AND SHALL NOT BE CONSTRUED TO PRECLUDE RECOVERY
FROM AN INDEMNIFYING PARTY BY AN INDEMNIFIED PARTY IN RESPECT OF ANY OF SUCH
LOSSES DIRECTLY INCURRED FROM THIRD PARTY CLAIMS.

 

ARTICLE 13, FORCE MAJEURE

 

13.1. Force Majeure.

 

(a) When the obligations of a Party under this Agreement cannot be performed in
full or in part according to the agreed terms as a direct result of an event
that is unforeseeable and the occurrence and consequences of which cannot be
prevented or avoided, such as earthquake, typhoon, flood, fire and other natural
disasters, war, insurrection and similar military actions, civil unrest and
strikes, slowdowns and other labor actions (a “Force Majeure Event”), the
liability of the Party that encounters such Force Majeure Event (the “Hindered
Party”) shall be released in full or in part in light of the impact of the event
upon this Agreement, if all of the following conditions are met:

 

(i) The Force Majeure Event was the direct cause of the stoppage, impediment or
delay encountered by the Hindered Party in performing its obligations under this
Agreement;

 

(ii) The Hindered Party used its commercially reasonable efforts to perform its
obligations under this Agreement and to reduce the losses to the other Party
arising from the Force Majeure Event; and

 

(iii) At the time of the occurrence of the Force Majeure Event, the Hindered
Party immediately informed the other Party, providing written information on
such event within fifteen (15) days of its occurrence, including a statement of
the reasons for the delay in implementing or partially implementing this
Agreement.

 

(b) If a Force Majeure Event shall occur, the Parties shall decide whether this
Agreement should be amended in light of the impact of the event upon the
implementation hereof, and whether the Hindered Party should be partially or
fully freed from its obligations hereunder.

 

(c) If a Force Majeure Event lasts for more than sixty (60) days, either Party
shall be entitled to terminate this Agreement immediately with no further cure
period in accordance with Section 10.2.

 

ARTICLE 14. GOVERNING LAW

 

14.1. Governing Law. The formation, validity, interpretation, execution,
amendment and termination of and settlement of Disputes under this Agreement
shall all be governed by the Law of the State of New York.

 



 18 

 

 

ARTICLE 15. DISPUTE RESOLUTION

 

15.1. Dispute Resolution.

 

(a) Notwithstanding Article 14, any dispute, controversy or claim arising out of
or relating in any way to this Agreement, including without limitation any
dispute concerning the construction, validity, interpretation, enforceability or
breach of this Agreement shall be exclusively resolved by binding arbitration
upon a Party’s submission of the dispute to arbitration. In the event of a
dispute, controversy or claim arising out of or relating in any way to this
agreement/the relationship, the complaining Party shall notify the other Party
in writing thereof. Within thirty (30) days of such notice, management level
representatives of both Parties shall meet at an agreed location to attempt to
resolve the dispute in good faith. Should the dispute not be resolved within
thirty (30) days after such notice, the complaining Party shall seek remedies
exclusively through arbitration. The demand for arbitration shall be made within
a reasonable time after the claim, dispute or other matter in question has
arisen, and in no event shall it be made after two years from when the aggrieved
party knew or should have known of the controversy, claim, dispute or breach.

 

(b) This agreement to arbitrate shall be specifically enforceable. A Party may
apply to any court with jurisdiction for interim or conservatory relief,
including without limitation a proceeding to compel arbitration.

 

(c) The arbitration shall be conducted by three arbitrators. Each Party shall
select an arbitrator within ten (10) days of commencement of arbitration and the
two designated arbitrations shall select a third neutral arbitrator within
twenty (20) days of their selection, If the two arbitrators cannot select the
arbitrator, the arbitrator shall be selected by the American Arbitration
Association;

 

(d) The arbitration shall be conducted in accordance with the then existing
Commercial Rules of the American Arbitration Association.

 

(e) The arbitration shall be conducted in New York, New York.

 

(f) The Law of the State of New York shall be applied in any arbitration
proceedings, without regard to principles of conflict of laws.

 

(g) The cost of the arbitration proceeding and any proceeding in court to
confirm or to vacate any arbitration award, as applicable (including, without
limitation, reasonable attorneys’ fees and costs), shall be borne by the
unsuccessful party, as determined by the arbitrators, and shall be awarded as
part of the arbitrators’ award. It is specifically understood and agreed that
any party may enforce any award rendered pursuant to the arbitration provisions
of this Section by bringing a suit in any court of competent jurisdiction. The
Parties agree that the arbitrators shall have authority to grant injunctive or
other forms of equitable relief to any Party. This Section shall survive the
termination or cancellation of this Agreement.

 

(h) Each Patty shall pay its own proportionate share of arbitrator fees and
expenses plus the fees and expenses of the arbitrator it designated and the
arbitration fees and expenses of the American Arbitration Association. The
arbitrators shall be entitled to award the foregoing arbitration and
administrative fees and expenses as damages,

 

15.2. Other Matters Unaffected. During the period when a dispute is being
resolved, except for the matter being disputed, the Parties shall in all other
respects continue their implementation of this Agreement.

 



 19 

 

 

ARTICLE 16. MISCELLANEOUS

 

16.1. Survival. The agreements of the Parties contained in ARTICLE 11.
(Indemnification), ARTICLE 12. (Representations, Warranties and Covenants),
ARTICLE 13. (Force Majeure), ARTICLE 14. (Governing Law), ARTICLE 15. (Dispute
Resolution), ARTICLE 16. (Miscellaneous) and Sections 6.1 (Intellectual Property
Rights), 7.2 (Regulatory Authority Action and Communications), 7.3 (Adverse
Event and Product Quality Complaint Notification and Reporting), 4.3(d) (Product
Recalls), 8.1 (Records), 8.2 (Audit of Records), and 10.4 (Effect a/Termination)
shall continue to survive after the expiration or termination of this Agreement,
with respect to one or more Distribution Products or in its entirety, and the
dissolution of the Company.

 

16.2. Notices. Notices or other communications required to be given by either
Party pursuant to this Agreement shall be sent in letter form or by facsimile to
the address of the other Party set forth below or to such other address as may
from time to time be designated by the other Party through notification to such
Party at its legal address as in effect from time to time. The dates on which
notices shall be deemed to have been effectively given shall be determined as
follows:

 

(a) Notices given by personal delivery shall be deemed effectively given on the
date of personal delivery;

 

(b) Notices given in letter form shall be deemed effectively given on the
seventh day after the date mailed (as indicated by the postmark) by registered
airmail, postage prepaid, or the third day after delivery to an internationally
recognized courier service;

 

(c) Notices given by facsimile shall be deemed effectively given upon receipt by
the sender of a confirmed transmittal receipt.

 

  Company: China Bionik Medical Rehabilitation Technology Ltd.                  
          P.R. China     Attention: _____________     Fax Number         BIONIK:
Bionik Laboratories Corp.     483 Bay Street, Office NI05     Toronto, ON M5G
2C9     Canada     Attention: Peter Bloch     Phone Number: (416) 640~7887

 

16.3. Entire Agreement. This Agreement and its schedules and annexes hereto
constitute the complete and only agreement between the Parties on the subject
matter of this Agreement and replaces all previous oral or written agreements,
contracts, understandings and communications of the Parties in respect of the
subject matter of this Agreement.

 



 20 

 

 

16.4. No Implied Waivers. A Party that in a particular situation waives its
rights in respect of a breach of contract by the other Party shall not be deemed
to have waived its rights against the other Party for a similar breach of
contract in other situations.

 

16.5. Severance. If any provision of this Agreement or part thereof is rendered
void, illegal or unenforceable in any respect under any Law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

16.6. Amendments. This Agreement may be amended but only in a writing executed
by authorized representatives of the Parties.

 

16.7. Assignment. Neither Party will be entitled to assign its rights hereunder,
or subcontract with a Third Party for the performance of its obligations
hereunder, without the express written consent of the other Party; provided,
however, that upon the prior written notice to IE, the Company may assign all or
some of its rights or obligations hereunder to its own Affiliates. Subject to
the foregoing, this Agreement will inure to the benefit of the Parties permitted
successors and assigns.

 

16.8. Relationship of Parties. Each of BIONIK and the Company is an independent
contractor under this Agreement. Neither such party shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of the other or to bind the other to any contract, agreement or
undertaking with any third party.

 

16.9. Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purpose and intent of this Agreement.

 

16.10. Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.

 

[The remainder of this page has been intentionally left blank.]

 



 21 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered to be effective as of the Effective Date.

 

BIONIK LABORATORIES CORP.   China Bionik Medical Rehabilitation       Technology
Ltd               By: /s/ Peter Bloch   By: /s/ Lev Zhang               Name:
Peter Bloch   Name: Lev Zhang               Title: CEO   Title:    

 

              /s/ Michael Prywata     /s/ Jia Cai      Michael Prywata      Jia
Cai                       /s/ Rongrong Jiang            Rongrong Jiang  

 

[Signature Page to Distribution Agreement]

 

 

 

 

ANNEX A

 

PRICE AND PAYMENT TERMS

 

Payment terms are thirty (30) days net of the invoice date

 

Finished goods transfer price

 

 

 

 

Annex A

 

Arm  $58,500         Arm/Hand  $75,000         Wrist  $58,500 

 

 

 

 

ANNEX B

 

SPECIFICATIONS

 

Specification documents provided under separate cover

 

 

 

 

SCHEDULE I

 

COMPANY TRADEMARKS & IP

 

As defined in in Schedule III of the related JV agreement dates May 17th, 2017

 

 

 

 

SCHEDULE I

 

CURRENT PRODUCTS

 

As defined in in Schedule 1 of the related JV agreement dates May 17th, 2017

 

 

 

 

SCHEDULE III

 

BIONIK TRADEMARKS & IP

 

As defined in in Schedule III of the related JV agreement dates May 17th, 2017

 

 

 

 

SCHEDULE IV

Milestones

 

Description of Event   Deadline         1. Appointment of a General Manager of
the Company   3 months of the Effective Date         2. Net Sales of $200,000  
First anniversary of Effective Date         3. Net Sales of $500,000   Second
anniversary of Effective Date         4. Net Sales of $2,000,000   Third
anniversary of Effective Date         5. Net Sales of $5,000,000   Fourth
anniversary of Effective Date

 

 

